United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3348
                       ___________________________

                                     Jay Jones

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Joseph Gentle, Correctional Officer, Ouachita River Unit, ADC; Faust, Warden,
   Ouachita River Unit, ADC; Dexter Payne, Director, Arkansas Department of
   Correction; Raymond Naylor, Disciplinary Hearing Administrator, Arkansas
  Department of Correction; Daniel Wayne Golden, Hearing Officer, Arkansas
      Department of Correction; Doe, Sergeant, Ouachita River Unit, ADC

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Hot Springs
                                ____________

                            Submitted: May 19, 2020
                              Filed: June 1, 2020
                                [Unpublished]
                                ____________

Before COLLOTON, BEAM, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.
        Arkansas inmate Jay Jones appeals the district court’s1 adverse grant of
summary judgment in this 42 U.S.C. § 1983 action. Upon careful review of the
record and the parties’ arguments on appeal, we conclude that the district court
properly granted defendants’ motion for summary judgment. See Whitson v. Stone
Cty. Jail, 602 F.3d 920, 923 (8th Cir. 2010) (standard of review). Specifically, the
summary judgment evidence established beyond genuine dispute that there were no
violations of Jones’s rights under the First and Eighth Amendments, see Hartsfield
v. Nichols, 511 F.3d 826, 829-30 (8th Cir. 2008) (First Amendment retaliation claim
fails if conduct violations were issued for actual violations of prison rule; prison
disciplinary violations are valid when they are supported by “some evidence”); see
also Kulkay v. Roy, 847 F.3d 637, 642-44 (8th Cir. 2017) (to establish Eighth
Amendment claim, inmate must show (1) alleged violation was objectively and
sufficiently serious, in that he was incarcerated under conditions posing substantial
risk of serious harm; and (2) prison official was deliberately indifferent to inmate
health or safety, in that he knew of substantial risk and failed to respond reasonably
to it); and Jones’s Fourteenth Amendment claims were barred under Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994) (where success of § 1983 damages claim
would necessarily imply invalidity of conviction or sentence, plaintiff must show
conviction has been reversed, expunged, declared invalid, or called into question).
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Judge Susan O. Hickey, Chief Judge, United States District
Court for the Western District of Arkansas, adopting in part the report and
recommendations of the Honorable Barry A. Bryant, United States Magistrate Judge
for the Western District of Arkansas.


                                         -2-